DETAILED ACTION
The instant action is in response to application 24 November 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is objected for not being descriptive.  Please emphasize the different claimed converter types.
The specification is objected to the following informalities:
¶3, duty cycle should also be included in addition to on/off times.
The background should mention ripple reduction.
Equations 1, 2, 4, 5, 7, 8, 9 appear to be rasterized improperly or scanned improperly.  Please ensure that all equations are legible.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10-20, 22, 26 are rejected under 35 U.S.C. 112(b).
Claim 6 recites the limitation "a first magnetic element" in line 1.  However, applicant’s figures only show one inductor per converter, and it is unclear what the other magnetic element 
Claims 7, 18-20 has a similar issue with the first/second magnetic element.  
Claim 22 is rejected for claiming duty cycle and then frequency control.  Generally speaking, duty cycle holds a frequency constant while turning on and off switches for a percentage.  The percent on is referred to as the duty cycle.  Constant on and Constant off time change the non-constant value, and therefore change the frequency of control.  As such, it is unclear what exactly applicant is claiming in this claim.  For the purposes of examination, it will be assumed to mean that applicant claimed addition of the two times is constant, because a PWM duty cycle requires a constant period.
As to claim 25, there are a few issues.  First note the broadest reasonable interpretation includes 0 second capacitors, so there may be a hypothetical situation where applicant is claiming a limitation that does not exist.  In addition to this, assuming that there are >=2 second capacitors, “the second capacitor” requires more specific antecedent basis, since the connection is unclear.  For the purposes of examination, the limitation regarding the second capacitor will be ignored.
Claim 26 has a similar issue to claim 22 above.
Since claim 6 is rejected, claims 7, 10-20 also inherit the rejection.
Since claim 25 is rejected, claims 28-32 also inherit the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 23 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Carpenter (US 2019/0379272).
As to claim 1,  Carpenter discloses A power converter, comprising: a) a first terminal; b) a second terminal; c) N A-type switching power stage circuits, each having a first energy storage element, wherein N is a positive integer, wherein a first terminal of a first A-type switching power stage circuit in the N A-type switching power stage circuits is configured to receive energy form a previous A-type switching power stage circuit, and to provide energy to the first terminal of the power converter, and a second terminal of each of the N A-type switching power stage circuits is coupled to the second terminal of the power converter; d) one B-type switching power stage circuit; and e) N second energy storage elements, wherein each of the N second energy storage elements is coupled to one of the N A-type switching power stage circuits, and wherein the B-type switching power stage circuit is coupled between a terminal of one of the N second energy storage elements corresponding to the B-type switching power stage circuit and the second terminal of the power converter (an image showing item matching is below).
As to claim 2, Carpenter discloses wherein energy storage parameters of first energy storage elements of the N A-type switching power stage circuits and the N second energy 


    PNG
    media_image1.png
    822
    633
    media_image1.png
    Greyscale


As to claim 4, Carpenter discloses further comprising N first transistors (Q2, Q5, Q7), wherein each of the N second energy storage elements is coupled to the A-type switching power stage circuit corresponding to the second energy storage element via one of the N first transistors connected in series with the second energy storage element.
	As to claim 5, Carpenter discloses wherein each of the N A-type switching power stage circuits further comprises a second transistor (Q3, Q4, Q8) coupled between a first terminal of the A- type switching power stage circuit and the first energy storage element.
As to claim 8, Carpenter discloses wherein: wherein: a) the first terminal of the power converter is configured as an input terminal of the power converter to receive an input voltage; and b) the second terminal of the power converter is configured as an output terminal of the power converter to generate an output voltage. (see image above).
Claim(s) 23-24, 26,27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang (US 8,3050,61).
	As to claim 23, Shenoy discloses A power converter, comprising: a) N switch groups, coupled in series between first and second input terminals, thereby forming (N-1) first intermediate nodes, wherein each of the N switch groups comprises first and second switches coupled in series; b) (N-1) first capacitors, each being coupled between one of the first intermediate nodes and the second input terminal; c) (N-1) second capacitors and (N-1) first inductors, respectively coupled in series between the first to (N-1)th second intermediate nodes 

    PNG
    media_image2.png
    458
    762
    media_image2.png
    Greyscale

As to claim 24, Zhang discloses a control circuit (110) configured to change duty cycles of each switch to adjust an output signal of the power converter according to a sampling signal characterizing the output signal.
As to claim 26, Zhang discloses wherein the control circuit is configured to control an on time or off time of the first switches to be constant (the period is constant as explained above).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 21, 22 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 2019/0379272). in view of Hu (US 9,548,620).
As to claim 9, Carpenter does not disclose wherein the power converter is configured to adjust the duty cycle of the second transistor of the N A-type switching power stage circuits based on an output voltage of the power converter to generate a stabilized output voltage.
Hu teaches wherein: wherein the power converter is configured to adjust the duty cycle of the second transistor of the N A-type switching power stage circuits based on an output voltage of the power converter to generate a stabilized output voltage (Col. 9, lines 1-5 “As used herein, “PWM mode” refers to a control strategy by which a switching element may be alternately turned on and off in response to pulse signals, whereby a duty cycle of the pulse signals may be varied for adjusting a level of the output voltage.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shenoy to use bidirectional power flow as disclosed in Carpenter to allow the converter to act as a source when possible.
As to claim 21, Carpenter in view of Hu teaches wherein the duty cycle of the second transistor ranges between 0 to 1 (duty cycle is always between 0 and 1).

Claim(s) 25, 18-32 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 8,305,061) in view of Dwelley (US 6,166,527).
As to claim 25, Zhang teaches wherein the duty cycles of the first and second switches in each switch group are complementary.  
He does not explicitly teach and the duty cycle of each third switch is the same as the duty cycle of a corresponding second switch coupled to the third switch via the second capacitor.
Dwelley teaches and the duty cycle of each third switch is the same as the duty cycle of a corresponding second switch (Fig. 6A-6C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang to use buck-boost topology in the circuit above to further control the output voltage.
As to claim 28, Zhang in view of Dwelley teaches wherein switching states of the first switches in each switch groups are the same (there is only 1 switch group).
As to claim 29, Zhang in view of Dwelley teaches wherein when the first switches are turned on, the second and third switches are turned off, and each current that flowing through corresponding first and second inductors to the first output terminal increases (this is standard for buck boost topology, with the switches energizing the inductor in this configuration).
As to claim 30, Zhang in view of Dwelley teaches wherein there is a same phase difference between turn-on moments of each two adjacent first switches (one switch has the same phase).
As to claim 31, Zwang in view of Dwelley teaches wherein the phase difference is 360°/N (one phase, means that it is in sync with itself).
Allowable Subject Matter
Claims 6-7, 14-20, 31 would be allowable if rewritten include all of the limitations of the base claim and any intervening claims in addition to overcoming any rejections of 35 USC 112(b) and filing a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 6, the prior art fails to disclose: “wherein each of the N A-type switching power stage circuits further comprises: a) a third transistor coupled between the first energy storage element and ground; and b) a first magnetic element connected between the first energy storage element and the second terminal of the power converter.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 31, the prior art fails to disclose: “wherein: a) when a phase corresponding to the duty cycle of the first switch is less than the phase difference, there is no state that each two adjacent first switches are turned on simultaneously; and b) when the phase corresponding to the duty cycle of the first switch is greater than the phase difference, there is a state that each two adjacent first switches are turned on simultaneously, such that each current that flowing through corresponding first and second inductors to the first output terminal increases.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10879801. Although the claims at issue are not identical, they are not patentably distinct from each other because the previously granted application has more specific limitations.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/PETER M NOVAK/Primary Examiner, Art Unit 2839